Upon consideration of the suggestion of above named relators for writ of prohibition:
The application for writ of prohibition will be denied because we cannot say there is any ground for equitable relief stated in the bill of complaint. We do not intend to intimate that we hold that the circuit court has jurisdiction to appoint receiver to supersede and oust the executors appointed by the county judge as judge of probate or to oust the jurisdiction of the county judge to adjudicate questions exclusiveiy in the jurisdiction of the probate court.
The writ of prohibition is denied.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
         ON APPLICATION TO CLARIFY SUPREME COURT'S ORDER